                       Case 3:20-cr-00103-KAD Document 1 Filed 05/29/20 Page 1 of 1
AO 91 Criminal Complaint5HYLVHG


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                      District District
                                                  __________   of Connecticut
                                                                        of __________

                  United States of America                          )
                             v.                                     )
                                                                    )     Case No.
                 Christopher James Rascoll                          )                       475
                                                                                     3:20MJ_______ (RMS)
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)


                                                 CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                11/24/2019 to 5/28/2020         in the county of               Fairfield                  in the
                        District of          Connecticut       , the defendant(s) violated:

             Code Section                                                    Offense Description
18 U.S.C. § 875(c)                              Threatening Communications

42 U.S.C. § 3631(a)                             Interference with the Right to Fair Housing




          This criminal complaint is based on these facts:
See attached Affidavit of Ron Offutt, Special Agent, Federal Bureau of Investigation (FBI).




          ✔ Continued on the attached sheet.
          u


                                                                                              Complainant’s signature

                                                                                              Ron Offutt, SA, FBI
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
WHOHSKRQH VSHFLI\UHOLDEOHHOHFWURQLFPHDQV                                                             Digitally signed by Robert M.
                                                                           Robert M. Spector Spector
                                                                                             Date: 2020.05.29 17:36:13 -04'00'
Date:             05/29/2020
                                                                                                 Judge’s signature

City and state:                    New Haven, Connecticut                      Hon. Robert M. Spector, U.S. Magistrate Judge
                                                                                               Printed name and title
